  Case 14-36547         Doc 50     Filed 11/05/18 Entered 11/05/18 08:41:43              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14-36547
         TONY TURNER
         GINA L TURNER
                 Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 10/08/2014.

         2) The plan was confirmed on 12/24/2014.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
07/23/2015.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 07/20/2018.

         6) Number of months from filing to last payment: 45.

         7) Number of months case was pending: 49.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $7,010.00.

         10) Amount of unsecured claims discharged without payment: $226,417.03.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 14-36547      Doc 50      Filed 11/05/18 Entered 11/05/18 08:41:43                     Desc Main
                                   Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor            $32,725.00
       Less amount refunded to debtor                       $1,109.75

NET RECEIPTS:                                                                                $31,615.25


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                              $3,905.00
    Court Costs                                                            $0.00
    Trustee Expenses & Compensation                                    $1,395.32
    Other                                                                  $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                              $5,300.32

Attorney fees paid and disclosed by debtor:                $95.00


Scheduled Creditors:
Creditor                                    Claim         Claim            Claim       Principal      Int.
Name                              Class   Scheduled      Asserted         Allowed        Paid         Paid
ACS                           Unsecured           0.00           NA              NA            0.00       0.00
ADVANCED CARDIOLOGY CONSULT   Unsecured          20.00           NA              NA            0.00       0.00
ADVANCED RECOVERY SYSTEMS     Unsecured         281.00           NA              NA            0.00       0.00
Afni, Inc.                    Unsecured         987.54           NA              NA            0.00       0.00
AMERICAN INFOSOURCE           Unsecured          75.00         75.00           75.00           0.00       0.00
AMERICAN INFOSOURCE           Unsecured            NA         200.00          200.00           0.00       0.00
ARTHUR B ADLER & ASSOC        Unsecured      7,219.37            NA              NA            0.00       0.00
ATG CREDIT                    Unsecured          20.00           NA              NA            0.00       0.00
ATG CREDIT                    Unsecured          20.00           NA              NA            0.00       0.00
ATLAS ACQUISITIONS LLC        Unsecured         554.28        554.28          554.28           0.00       0.00
BANK OF AMERICA NA            Unsecured            NA         431.18          431.18           0.00       0.00
BLACKHAWK FINANCE INC         Unsecured           0.00           NA              NA            0.00       0.00
CAPITAL ONE BANK              Unsecured         520.00           NA              NA            0.00       0.00
CAVALRY PORTFOLIO SERVICES    Unsecured      1,151.63            NA              NA            0.00       0.00
CAVALRY PORTFOLIO SERVICES    Unsecured            NA         927.51          927.51           0.00       0.00
CAVALRY PORTFOLIO SERVICES    Unsecured         205.33        205.33          205.33           0.00       0.00
CAVALRY PORTFOLIO SERVICES    Unsecured         532.00        531.65          531.65           0.00       0.00
CERASTES LLC                  Unsecured            NA         249.20          249.20           0.00       0.00
CERASTES LLC                  Unsecured            NA         258.15          258.15           0.00       0.00
CERASTES LLC                  Unsecured            NA         250.00          250.00           0.00       0.00
CERASTES LLC                  Unsecured            NA         383.00          383.00           0.00       0.00
CERASTES LLC                  Unsecured            NA         610.00          610.00           0.00       0.00
CERASTES LLC                  Unsecured            NA         495.00          495.00           0.00       0.00
CHRYSLER FINANCIAL CO LLC     Unsecured           0.00           NA              NA            0.00       0.00
COMCAST                       Unsecured         880.00           NA              NA            0.00       0.00
COMCAST                       Unsecured         323.00           NA              NA            0.00       0.00
COMMONWEALTH EDISON           Unsecured         354.30           NA              NA            0.00       0.00
COMMONWEALTH EDISON           Unsecured         163.00        163.82          163.82           0.00       0.00
CONSUMER PORTFOLIO SERV       Secured        8,600.00     12,477.00        12,442.99     12,442.99     983.23
CONSUMER PORTFOLIO SERV       Unsecured      3,877.00            NA              NA            0.00       0.00
CREDIT COLLECTION SERVICES    Unsecured          89.42           NA              NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 14-36547        Doc 50       Filed 11/05/18 Entered 11/05/18 08:41:43                  Desc Main
                                      Document Page 3 of 4



Scheduled Creditors:
Creditor                                       Claim         Claim         Claim       Principal      Int.
Name                                 Class   Scheduled      Asserted      Allowed        Paid         Paid
CREDIT PROTECTION ASSOC          Unsecured         162.82           NA           NA            0.00       0.00
Diversified Svs Group            Unsecured          75.00           NA           NA            0.00       0.00
ECMC                             Unsecured           0.00    20,296.69     20,296.69          44.68       0.00
Hsbc Bank                        Unsecured         502.00           NA           NA            0.00       0.00
IL DEPT OF REVENUE               Priority            0.00          0.00         0.00           0.00       0.00
IL STATE TOLL HWY                Unsecured      5,566.00            NA           NA            0.00       0.00
IL STATE TOLL HWY                Unsecured      4,430.00            NA           NA            0.00       0.00
IL STATE TOLL HWY                Unsecured      4,069.00            NA           NA            0.00       0.00
IL STATE TOLL HWY                Unsecured      3,644.00            NA           NA            0.00       0.00
IL STATE TOLL HWY                Unsecured      3,072.00            NA           NA            0.00       0.00
IL STATE TOLL HWY                Unsecured      2,928.00            NA           NA            0.00       0.00
IL STATE TOLL HWY                Unsecured      2,569.00            NA           NA            0.00       0.00
IL STATE TOLL HWY                Unsecured      2,499.00            NA           NA            0.00       0.00
IL STATE TOLL HWY                Unsecured      1,287.00            NA           NA            0.00       0.00
IL STATE TOLL HWY                Unsecured      1,215.00            NA           NA            0.00       0.00
IL STATE TOLL HWY                Unsecured         999.00           NA           NA            0.00       0.00
IL STATE TOLL HWY                Unsecured         999.00           NA           NA            0.00       0.00
IL STATE TOLL HWY                Unsecured         786.00           NA           NA            0.00       0.00
IL STATE TOLL HWY                Unsecured         643.00           NA           NA            0.00       0.00
IL STATE TOLL HWY                Unsecured      4,718.00            NA           NA            0.00       0.00
IL STATE TOLL HWY                Unsecured      2,502.00            NA           NA            0.00       0.00
IL STATE TOLL HWY                Unsecured      1,573.00            NA           NA            0.00       0.00
IL STATE TOLL HWY                Unsecured      1,286.00            NA           NA            0.00       0.00
IL STATE TOLL HWY                Unsecured         858.00           NA           NA            0.00       0.00
IL STATE TOLL HWY                Unsecured         789.00           NA           NA            0.00       0.00
IL STATE TOLL HWY                Unsecured         357.00           NA           NA            0.00       0.00
MIDLAND CREDIT MANAGEMENT        Unsecured            NA       4,133.03     4,133.03           0.00       0.00
MIDLAND FUNDING LLC              Unsecured            NA         520.93       520.93           0.00       0.00
MIDLAND FUNDING LLC              Unsecured         633.00        632.87       632.87           0.00       0.00
MIDLAND FUNDING LLC              Unsecured         161.00        161.81       161.81           0.00       0.00
NICOR GAS                        Unsecured         219.53        549.74       549.74           0.00       0.00
PRA RECEIVABLES MGMT             Unsecured         913.00           NA           NA            0.00       0.00
PRA RECEIVABLES MGMT             Unsecured           0.00        870.99       870.99           0.00       0.00
PROFFESSIONAL ACCOUNT MGMT       Unsecured         240.00           NA           NA            0.00       0.00
REGIONAL ACCEPTANCE CORP         Secured        4,615.00     12,098.15     12,041.00     12,041.00     578.64
REGIONAL ACCEPTANCE CORP         Unsecured      7,426.00          57.15        57.15           0.00       0.00
SHARON & JAMES TURNER            Unsecured      7,000.00            NA           NA            0.00       0.00
SLM FINANCIAL CORP               Unsecured           0.00           NA           NA            0.00       0.00
SPRINGLEAF FINANCIAL SERVICES    Unsecured           0.00           NA           NA            0.00       0.00
ST IL TOLLWAY AUTHORITY          Unsecured         779.00           NA           NA            0.00       0.00
ST IL TOLLWAY AUTHORITY          Unsecured         708.00           NA           NA            0.00       0.00
ST IL TOLLWAY AUTHORITY          Unsecured         637.00           NA           NA            0.00       0.00
ST IL TOLLWAY AUTHORITY          Unsecured         354.00           NA           NA            0.00       0.00
ST IL TOLLWAY AUTHORITY          Unsecured         284.00           NA           NA            0.00       0.00
ST IL TOLLWAY AUTHORITY          Unsecured         214.00           NA           NA            0.00       0.00
ST IL TOLLWAY AUTHORITY          Unsecured         212.00           NA           NA            0.00       0.00
ST IL TOLLWAY AUTHORITY          Unsecured      6,494.00    101,924.30    101,924.30        224.39        0.00
T-MOBILE/T-MOBILE USA INC        Unsecured            NA       1,270.50     1,270.50           0.00       0.00
TRIBUTE                          Unsecured           0.00           NA           NA            0.00       0.00
U S Dept Of Ed/Gsl/Atl           Unsecured      3,722.00            NA           NA            0.00       0.00
U S Dept Of Ed/Gsl/Atl           Unsecured      3,125.00            NA           NA            0.00       0.00
U S Dept Of Ed/Gsl/Atl           Unsecured      1,631.00            NA           NA            0.00       0.00
UNITED STUDENT AID FUNDS INC     Unsecured      7,564.00       3,938.89     3,938.89           0.00       0.00
US DEPT OF ED SALLIE MAE         Unsecured      2,591.00            NA           NA            0.00       0.00
US DEPT OF ED SALLIE MAE         Unsecured      1,313.00            NA           NA            0.00       0.00
US DEPT OF EDUCATION/SALLIE MA   Unsecured           0.00           NA           NA            0.00       0.00
WEBBANK/FINGERHUT                Unsecured           0.00           NA           NA            0.00       0.00
WELLS FARGO SERVICING            Unsecured           0.00           NA           NA            0.00       0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 14-36547         Doc 50      Filed 11/05/18 Entered 11/05/18 08:41:43                Desc Main
                                       Document Page 4 of 4



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                           $24,483.99         $24,483.99         $1,561.87
       All Other Secured                                      $0.00              $0.00             $0.00
 TOTAL SECURED:                                          $24,483.99         $24,483.99         $1,561.87

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                            $139,691.02            $269.07              $0.00


Disbursements:

         Expenses of Administration                             $5,300.32
         Disbursements to Creditors                            $26,314.93

TOTAL DISBURSEMENTS :                                                                      $31,615.25


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 11/05/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
